          Case 3:20-cv-06382-VC Document 59 Filed 03/16/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ATHENA STANFORD,                                   Case No. 20-cv-06382-VC
                 Plaintiff,
                                                     ORDER GRANTING MOTION TO
          v.                                         DISMISS WITH LEAVE TO AMEND
  GENERAL INSURANCE COMPANY OF                       Re: Dkt. No. 53
  AMERICA, et al.,
                 Defendants.

       Although it’s a close question, the motion to dismiss the claim for intentional infliction of

emotional distress is granted. Considering the declaration submitted by the plaintiff’s counsel

asserting that she can include further allegations supporting this claim, dismissal is with leave to

amend. Any amended complaint should be filed within 14 days of this order. General Insurance

has 14 days to respond to the amended complaint.

       IT IS SO ORDERED.

Dated: March 16, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
